Citation Nr: 1103244	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1985 to November 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision in which the RO 
granted service connection for allergic rhinitis and assigned an 
initial 10 percent evaluation.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

As a final preliminary matter, the Board notes that in October 
2010, subsequent to the RO's certification of the appeal to the 
Board, the Veteran submitted additional evidence, along with a 
written waiver of initial RO consideration of such evidence.  See 
38 C.F.R. § 20.1304(c) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  In statements and testimony 
presented throughout the duration of the appeal, the Veteran has 
maintained that her service-connected allergic rhinitis warrants 
a rating in excess of 10 percent.  

A September 2010 neurology consult note shows that the Veteran 
described symptoms of pressure in her maxillary sinuses which has 
been increasingly becoming worse to the point of radiation to the 
occipital area with vise-like quality.  

The Veteran's service-connected allergic rhinitis was last 
examined by the VA in August 2006.  Since that time, VA treatment 
records indicate that the Veteran has reported that her condition 
has become worse.  In addition, August 2008 testimony from the 
Veteran shows that during the pendency of the appeal, the Veteran 
had CAT scans taken in order to determine whether there were 
polyps present.  Copies of those CAT scans have not been 
associated with the claims file.  Without such records, the Board 
is precluded from proper appellate review of the Veteran's 
claims.  As such, the Board finds that a remand is necessary to 
obtain the outstanding private treatment records and associate 
them with the claims file.

The Board notes that these records are highly probative to the 
issue on appeal as the schedular criteria provides a 10 percent 
rating for allergic or vasomotor rhinitis without polyps, but 
with greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side and a maximum 30 
percent rating for allergic or vasomotor rhinitis with polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).  

For these reasons, VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent and severity of her allergic rhinitis.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter requesting 
that the Veteran provide information, and any 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims 
remaining on appeal.  Specifically, CAT scan 
records from Dr. Ting should be requested 
(see DRO hearing testimony from August 2008).  

2.  Once all available medical records have 
been received, schedule the Veteran for a VA 
examination in order to determine the nature 
and severity of the Veteran's service-
connected allergic rhinitis.  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, and 
reviewed by, the designated examiner.  

All necessary diagnostic testing should be 
performed, and all clinical findings should 
be reported in detail.  The examiner should 
provide an opinion as to the following.  (1).  
Is the Veteran's allergic rhinitis manifested 
by polyps?  (2) Does the Veteran present a 
disability picture of greater than 50-percent 
obstruction of the nasal passage on both 
sides; or, complete obstruction of the nasal 
passage on side, due to her allergic 
rhinitis?  The examiner should set forth all 
findings in detail in the examination report, 
and the rationale for any conclusions 
reached.

In making above assessments, the examiner 
should specifically indicate the nature and 
extent of any nasal obstruction and whether 
any polyps are present, and the impact on the 
Veteran's occupational functioning and daily 
activities.  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claim, in light of 
all pertinent evidence and legal authority.  
The RO's adjudication of the rating assigned 
for the Veteran's allergic rhinitis should 
include consideration of whether staged 
ratings, pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007) (a claimant may 
experience multiple distinct degrees of 
disability that might result in different 
levels of compensation from the time the 
increased rating claim was filed until a 
final decision is made) are appropriate.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, send her and her 
representative a Supplemental Statement of 
the Case and give them time to respond to it 
before returning the case to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


